


Exhibit 10.20

 

TRAVELPORT AMERICAS, LLC

OFFICER DEFERRED COMPENSATION PLAN

(Amended and Restated as of December 31, 2008)

 

ARTICLE 1-INTRODUCTION

 

1.1 Purpose of Plan

 

The Company has adopted the Plan set forth herein to provide a means by which
certain employees may elect to defer receipt of designated percentages or
amounts of their Compensation and to provide a means for certain other deferrals
of Compensation.

 

1.2 Status of Plan

 

The Plan is intended to be “a plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of Sections 201(2) and 301(a)(3) of the Employee Retirement Income Security Act
of 1974 (“ERISA”), and shall be interpreted and administered to the extent
possible in a manner consistent with such intent. The Plan is also intended to
comply with the American Jobs Creation Act of 2004 and Internal Revenue Code
Section 409A and the regulations and guidance thereunder and shall be
interpreted accordingly.

 

ARTICLE 2-DEFINITIONS

 

Wherever used herein, the following terms have the meanings set forth below,
unless a different meaning is clearly required by the context:

 

2.1 Account means, for each Participant, the account established for his or her
benefit under Section 6.1.

 

2.2 Change of Control means a change in the ownership or effective control of
the Company, or in the ownership of a substantial portion of the Company’s
assets, within the meaning of Treasury Regulation Section 1.409A-3(i)(5).

 

2.3 Code means the Internal Revenue Code of 1986, as amended from time to time.
Reference to any section or subsection of the Code includes reference to any
comparable or succeeding provisions of any legislation which amends, supplements
or replaces such section or subsection.

 

2.4 Company means Travelport Americas, Inc. and its successors.  Effective
June 11, 2007, Company means Travelport Americas, LLC.

 

2.5 Compensation means a Participant’s annual base salary, bonus paid under the
performance-based bonus plan payable in cash, and commissions.  Effective
January 1, 2008, Compensation also means, a Participant’s Deal/Transaction
bonus, Global Bonus, Retention bonus, Discretionary bonus and awards under the
Restricted Cash Award Program.  Effective January 1, 2008, Compensation shall
include a Participant’s annual base salary and commissions only in excess of the
compensation limit of Code Section 401(a)(17) (as annually adjusted) in effect
during the Plan Year.

 

2.6 Discretionary Matching Contribution means a contribution for the benefit of
a Participant as described in Section 5.2.

 

2.7 Effective Date means September 1, 2006.

 

2.8 Election Form means the deferral election form as approved and prescribed by
the Employee Benefits Committee.

 

--------------------------------------------------------------------------------


 

2.9 Elective Deferral means the portion of Compensation which is deferred by a
Participant under Section 4.1.

2.10 Eligible Employee means, on the Effective Date or on any date thereafter,
each employee of the Employer who is a senior officer and above.  Effective
January 1, 2008, an Eligible Employee means an employee of the Employer who is
classified by the Employer as Band 9 level and above.

 

2.11 Employee Benefits Committee means the committee whose members shall from
time to time be appointed by the Company.

 

2.12 Employer means the Company and any majority-owned U.S. subsidiary of
Travelport Limited, whether directly or indirectly held, that participates in
the Plan with the approval of the Board of Managers of the Company or its
designee, including the Employee Benefits Committee; provided, however, that
effective January 1, 2008, Orbitz Worldwide, Inc. and its subsidiaries shall be
excluded from the definition of “Employer.”

 

2.13 ERISA means the Employee Retirement Income Security Act of 1974, as amended
from time to time. Reference to any section or subsection of ERISA includes
reference to any comparable or succeeding provisions of any legislation which
amends, supplements or replaces such section or subsection.

 

2.14 Matching Contribution means a contribution for the benefit of a Participant
as described in Section 5.1.

 

2.15 Participant means any individual who participates in the Plan in accordance
with Article 3.

 

2.16 Plan means this Travelport Americas, LLC Deferred Compensation Plan, as
amended from time to time.

 

2.17 Plan Year means the consecutive twelve-month period commencing on January 1
and ending on the following December 31.

 

2.18 Separation from Service means a separation from service within the meaning
of Treasury Regulation Section 1.409A-1(h).

 

2.19 Trust means the trust established by the Employer that identifies the Plan
as a plan with respect to which assets are to be held by the Trustee.

 

2.20 Trustee means the trustee or trustees under the Trust.

 

2.21 Unforeseeable Emergency means any financial hardship resulting from
extraordinary and unforeseeable circumstances arising as a result of one or more
recent events beyond the control of the Participant. In any event, payment may
not be made to the extent such emergency is or may be relieved: (i) through
reimbursement or compensation by insurance or otherwise; (ii) by liquidation of
the Participant’s assets, to the extent the liquidation of such assets would not
itself cause severe financial hardship; and by cessation of deferrals under the
Plan. Withdrawals of amounts because of an Unforeseeable Emergency may only be
permitted to the extent reasonably necessary to satisfy the emergency need. 
Examples of what are not considered to be severe financial hardships include the
need to send a Participant’s child to college or the desire to purchase a home.

 

ARTICLE 3-PARTICIPATION

 

3.1 Commencement of Participation

 

Any individual who elects to defer part of his or her Compensation in accordance
with Section 4.1 shall become a Participant in the Plan as of the date such
deferrals commence.

 

2

--------------------------------------------------------------------------------


 

3.2 Continued Participation

 

A Participant in the Plan shall continue to be a Participant so long as any
amount remains credited to his or her Account. Notwithstanding the foregoing,
Participation in respect of any Plan Year is not a guarantee of participation in
respect of any future Plan Year.

 

ARTICLE 4-ELECTIONS

 

4.1 Election to Defer Compensation

 

(a)                                 (i)                                     An
individual who is an Eligible Employee on the Effective Date may, by completing
an Election Form and filing it with the Employee Benefits Committee within 30
days following the Effective Date, elect to defer a percentage or dollar amount
of Compensation, on such terms as the Employee Benefits Committee may permit,
which are payable to the Participant after the date on which the individual
files the Election Form.

 

(ii)                                Any individual who becomes an Eligible
Employee after the Effective Date may, by completing an Election Form and filing
it with the Employee Benefits Committee within 30 days following the date on
which the Employee Benefits Committee gives such individual written notice that
the individual is an Eligible Employee, elect to defer a percentage or dollar
amount of Compensation, on such terms as the Employee Benefits Committee may
permit, which are payable to the Participant after the date on which the
individual files the Election Form.

 

(iii)                            Any Eligible Employee who has not otherwise
initially elected to defer Compensation in accordance with this paragraph 4.1
may elect to defer a percentage or dollar amount of Compensation, on such terms
as the Employee Benefits Committee may permit, commencing with Compensation paid
in the succeeding Plan Year, by completing an Election Form prior to the last
day of the preceding Plan Year.

 

(b)                                 A Participant’s Compensation shall be
reduced in accordance with the Participant’s election hereunder and amounts
deferred hereunder shall be paid by the Employer to the Trust as soon as
administratively feasible and credited to the Participant’s Account as of the
date the amounts are received by the Trustee.

 

(c)                                  An election to defer a percentage or dollar
amount of Compensation for any Plan Year shall apply for subsequent Plan Years
unless changed or revoked.  A Participant may change or revoke his or her future
deferral election by completing an Election Form prior to the last day of the
Plan Year prior to the Plan Year in which such change or revocation shall take
effect.

 

4.2 Election as to Time and Manner of Payment

 

Subject to Section 8.1, at the time an Eligible Employee first becomes a
Participant in the Plan, he or she shall make a one-time election (on the
Election Form used to elect to defer Compensation under Section 4.1) electing
the date and manner in which the Participant’s Account balance will be paid to
the Participant.  For Plan Years beginning on and after January 1, 2009, subject
to Section 8.1, a Participant shall make an annual election (on the Election
Form used to elect to defer Compensation under Section 4.1) electing the date
and manner in which the Elective Deferrals, Matching Contributions and
Discretionary Matching Contributions (including any earnings attributable
thereto) for such Plan Year will be paid to the Participant.

 

3

--------------------------------------------------------------------------------


 

The Participant shall elect for payments to be paid in either:

 

(a)                                  a single lump-sum payment; or

 

(b)                                 annual installments over a period elected by
the Participant up to 10 years, the amount of each installment to equal the
balance of his or her Account immediately prior to the installment divided by
the number of unpaid installments

 

If a Participant fails to make an election as to the date and/or manner of
payment on either his or her initial Election Form or on any annual Election
Form, deferrals of Compensation related to such elections shall be paid in a
lump sum payment.  Any distributions paid under this paragraph prior to
January 1, 2009 shall be paid on the date that is 7 months following the
Participant’s Separation from Service.  Any distributions paid pursuant to this
paragraph on or after January 1, 2009 shall be paid, subject to Section 11.5(a),
within 90 days following the Participant’s Separation from Service.

 

A Participant may change the time and/or manner of his or her distribution,
provided such election is made at least 12 months in advance of the scheduled
payment date and the payment date is deferred for at least 5 years beyond the
date the payment would otherwise have been made.

 

ARTICLE 5 - MATCHING AND DISCRETIONARY MATCHING CONTRIBUTIONS

 

5.1 Matching Contributions

 

After each payroll period, monthly, quarterly, or annually, at the Employer’s
discretion, the Employer may contribute to the Trust a Matching Contribution
equal to the rate of Matching Contribution selected by the Employer at the
beginning of the Plan Year and multiplied by the amount of the Elective
Deferrals credited to the Participants’ Accounts for such period under
Section 4.1. Each Matching Contribution will be credited, as of the later of the
date it is received by the Trustee or the date the Trustee receives from the
Employee Benefits Committee such instructions as the Trustee may reasonably
require to allocate the amount received to the Participants’ Accounts pro rata
in accordance with the amount of Elective Deferrals of each Participant which
are taken into account in calculating the Matching Contribution.

 

5.2 Discretionary Matching Contributions

 

Effective January 1, 2008, after each payroll period, monthly, quarterly, or
annually, at the Employer’s discretion, the Employer may contribute to the Trust
a Discretionary Matching Contribution based upon criteria established by the
Employer.  Each Discretionary Matching Contribution will be credited, as of the
later of the date it is received by the Trustee or the date the Trustee receives
from the Employee Benefits Committee such instructions as the Trustee may
reasonably require to allocate the amount received among the asset accounts
maintained by the Trustee, to the Participants’ Accounts.

 

ARTICLE 6-ACCOUNTS

 

6.1 Accounts

 

The Employee Benefits Committee shall establish an Account for each
Participant.  The Participant’s Account shall reflect all Elective Deferrals,
Matching Contributions and Discretionary Matching Contributions made for the
Participant’s benefit together with any adjustments for income, gain or loss and
any payments from the Account. The Employee Benefits Committee may cause the
Trustee to maintain and invest separate asset accounts corresponding to each
Participant’s Account. As of the last business day of each calendar quarter, the
Employee Benefits Committee shall provide the Participant with a statement of
his or her Account reflecting the income, gains and losses (realized and
unrealized), amounts of deferrals, and distributions of such Account since the
prior statement.

 

6.2 Investments

 

(a)                                  Designation by Employee Benefits
Committee.  The Employee Benefits Committee may designate investment funds,
based on certain stock or mutual funds (the “Investment

 

4

--------------------------------------------------------------------------------


 

Funds”).  In its sole discretion, the Employee Benefits Committee may provide
that the Participant elect into which Investment Funds his or her Account will
be invested or the Employee Benefits Committee may provide that such Investment
Funds elected by the Participant are for measurement purposes only.

 

(b)                                 Election of Investment Funds. A Participant,
in connection with his or her initial deferral election in accordance with
Section 4.1 above, shall elect, on the Election Form, one or more Investment
Funds.  Pursuant to procedures established from time to time by the Employee
Benefits Committee, the Participant may (but is not required to) elect to add or
delete one or more Investment Fund(s) or to change the portion of his or her
Account allocated to each previously or newly elected Investment Fund.  The
Employee Benefits Committee may, from time to time in its sole discretion,
discontinue, substitute, or add an Investment Fund.  There is no guarantee that
Accounts will not lose value due to performance of the Investment Funds.

 

(c)                                  Investment Funds for Measurement Purposes. 
In the event that the Employee Benefits Committee determines that the Investment
Funds are to be used for measurement purposes only, a Participant’s election of
any such Investment Fund, the allocation to his or her Account thereto, the
calculation of additional amounts and the crediting or debiting of such amounts
to a Participant’s Account shall not be considered or construed in any manner as
an actual investment of his or her Account balance in any such Investment Fund.
In such event, no Participant shall have any rights in or to such investments
themselves and without limiting the foregoing, a Participant’s Account shall be
a bookkeeping entry only and shall not represent any investment made on his or
her behalf by the Company.

 

ARTICLE 7-VESTING

 

7.1 General

 

A Participant shall be immediately vested in, i.e., shall have a nonforfeitable
right to, all Elective Deferrals, all Matching Contributions and all
Discretionary Matching Contributions, and all income and gain attributable
thereto, credited to his or her Account.

 

ARTICLE 8-DISTRIBUTIONS

 

8.1 Date Certain or Separation from Service

 

Except as provided in Sections 8.2 and 8.3, a Participant shall be paid, or
begin to be paid, his or her Account balance at the earlier of:  (i) the
Participant’s Separation from Service or (ii) the date selected by the
Participant under Section 4.2.  Distributions upon a Participant’s Separation
from Service shall be made on the date which is 7 months following the
Participant’s Separation from Service, provided, however, that effective for
distributions upon Separation from Service paid, or that begin to be paid, on or
after January 1, 2009, subject to Section 11.5(a), a Participant shall be paid,
or begin to be paid, his or her Account balance within 90 days following his or
her Separation from Service.

 

8.2 Change of Control

 

Within 90 days following a Change of Control, each Participant shall be paid his
or her entire Account balance in a single lump sum.

 

8.3 Death

 

If a Participant dies prior to the complete distribution of his or her Account,
the balance of the Account shall be paid, or begin to be paid, within 90 days
following the Participant’s death to the Participant’s designated beneficiary or
beneficiaries, in the form elected by the Participant on his or her initial
Election Form.

 

5

--------------------------------------------------------------------------------


 

For deferrals made in Plan Years beginning on and after January 1, 2009, if a
Participant dies prior to the complete distribution of his or her Account, the
balance of the Account attributable to post-2008 deferrals shall be paid, or
begin to be paid, within 90 days following the Participant’s death to the
Participant’s designated beneficiary or beneficiaries, in the form and manner as
elected by the Participant under Section 4.2.

 

Any designation of beneficiary shall be made by the Participant on an Election
Form filed with the Employee Benefits Committee and may be changed by the
Participant at any time by filing another Election Form. If no beneficiary is
designated or no designated beneficiary survives the Participant, payment shall
be made to the Participant’s surviving spouse, or, if none, to his or her issue
per stirpes. If no spouse or issue survives the Participant, payment shall be
made to the Participant’s estate.

 

8.4 Unforeseeable Emergency

 

In the event the Participant establishes, to the satisfaction of the Employee
Benefits Committee, that he or she has suffered an Unforeseeable Emergency, the
Employee Benefits Committee may, in its sole discretion:

 

(a)                            Provide that all or a portion of any previous
deferrals by the Participant shall immediately be paid in a lump-sum cash
payment, provided that the distribution is limited to the amount reasonably
necessary to satisfy the emergency need (including any amounts of income taxes
or penalties reasonably anticipated to result from such distribution); or

 

(b)                           Authorize the cancellation of such Participant’s
deferral elections as permitted under Treas. Reg. Section 1.409A-3(j)(4)(viii).

 

The severity of the unforeseeable emergency shall be judged by the Employee
Benefits Committee.  The Employee Benefits Committee’s decision with respect to
the severity of Unforeseeable Emergency and the manner in which, if at all, the
Participant’s future deferral opportunities shall be ceased and/or the manner in
which, if at all the payment of deferred amounts to the Participant shall be
altered or modified, shall be final, conclusive, and not subject to appeal.

 

8.5 Income Inclusion Under Section 409A of the Code

 

If the Internal Revenue Service or a court of competent jurisdiction determines
that Plan benefits are includible for federal income tax purposes in the gross
income of a Participant before his or her actual receipt of such benefits due to
a failure of the Plan to satisfy the requirements of Code Section 409A, the
Participant’s vested Account balance shall be distributed to the Participant in
a lump sum cash payment immediately following such determination or as soon as
administratively practicable thereafter; provided, however, that such payment
may not exceed the amount required to be included in income as a result of the
failure to satisfy the requirements of section 409A of the Code.

 

ARTICLE 9 - PLAN ADMINISTRATOR

 

9.1 Plan Administration and Interpretation

 

The Company shall be the “administrator” of the Plan within the meaning of
Section (3)(16)(A) of ERISA and the named fiduciary of the Plan under
Section 402 of ERISA.  The administration of the Plan shall be the
responsibility of the Company except to the extent such responsibilities are
designated to the Employee Benefits Committee, provided that the Company
reserves the right to appoint from time to time another person or entity other
than the Employee Benefits Committee to serve in such capacity.  If another
person or entity is so appointed by the Company, references in this document or
in the Summary Plan Description, if any, to the Employee Benefits Committee
shall be construed as references to such person or entity.

 

6

--------------------------------------------------------------------------------


 

The Employee Benefits Committee shall have complete discretion to interpret the
Plan and to decide all matters under the Plan. Such interpretation and decision
shall be final, conclusive and binding on all Participants and any person
claiming under or through any Participant, in the absence of clear and
convincing evidence that the Employee Benefits Committee acted arbitrarily and
capriciously. When making a determination or calculation, the Employee Benefits
Committee shall be entitled to rely on information furnished by a Participant, a
beneficiary, the Employer or the Trustee.

 

If and while there is no Employee Benefits Committee, either because none is
designated or no one or more individuals are at the time in question actively
serving as members thereof, the responsibilities, rights, powers, authority and
functions of the Employee Benefits Committee shall be vested in the Company.  In
such event, all references to the Employee Benefits Committee shall be construed
to be references to the Company, and the Employee Benefits Committee and the
Company need not furnish information, directions, instructions or notices, or
make reports or demands, one to the other.

 

9.2 Powers, Duties, Procedures, Etc.

 

The Employee Benefits Committee shall have such powers and duties, may adopt
such rules and tables, may act in accordance with such procedures, may appoint
such officers or agents, may delegate such powers and duties, may receive such
reimbursements and compensation, and shall follow such claims and appeal
procedures with respect to the Plan as it may establish.

 

9.3 Information

 

To enable the Employee Benefits Committee to perform its functions, the Employer
shall supply full and timely information to the Employee Benefits Committee on
all matters relating to the compensation of Participants, their employment,
retirement, death, termination of employment, and such other pertinent facts as
the Employee Benefits Committee may require.

 

9.4 Indemnification of Employee Benefits Committee

 

The Employer agrees to indemnify and to defend to the fullest extent permitted
by law any officer(s) or employee(s) who serve on the Employee Benefits
Committee against all liabilities, damages, costs and expenses (including
attorneys’ fees and amounts paid in settlement of any claims approved by the
Employer) occasioned by any act or omission to act in connection with the Plan,
if such act or omission is in good faith.

 

ARTICLE 10 -AMENDMENT AND TERMINATION

 

10.1 Amendments

 

The Company shall have the right to amend the Plan from time to time, subject to
Section 10.3, by an instrument in writing which has been executed on the
Employer’s behalf by its duly authorized officer.

 

10.2 Termination of Plan

 

This Plan is strictly a voluntary undertaking on the part of the Company and
shall not be deemed to constitute a contract between the Company and any
Eligible Employee (or any other employee) or a consideration for, or an
inducement or condition of employment for, the performance of the services by
any Eligible Employee (or other employee). The Company reserves the right to
terminate the Plan at any time, subject to Section 10.3, by an instrument in
writing which has been executed on the Company’s behalf by its duly authorized
officer. Upon termination, the Company may elect (a) to continue to maintain the
Trust to pay benefits hereunder as they become due as if the Plan had not
terminated or (b) in compliance with Treas. Reg. Section 1.409A-3(j)(4)(ix),
direct the Trustee to pay promptly to Participants (or their beneficiaries) the
vested balance of their Accounts in a lump sum.

 

7

--------------------------------------------------------------------------------


 

10.3 Existing Rights

 

No amendment or termination of the Plan shall adversely affect the rights of any
Participant with respect to amounts that have been credited to his or her
Account prior to the date of such amendment or termination.

 

ARTICLE 11 — MISCELLANEOUS

 

11.1 No Funding

 

The Plan constitutes a mere promise by the Employer to make payments in
accordance with the terms of the Plan and Participants and beneficiaries shall
have the status of general unsecured creditors of the Employer. Nothing in the
Plan will be construed to give any employee or any other person rights to any
specific assets of the Employer or of any other person. In all events, it is the
intent of the Employer that the Plan be treated as unfunded for tax purposes and
for purposes of Title I of ERISA.

 

11.2 Non-Assignability

 

None of the benefits, payments, proceeds or claims of any Participant or
beneficiary shall be subject to any claim of any creditor of any Participant or
beneficiary and, in particular, the same shall not be subject to attachment or
garnishment or other legal process by any creditor of such Participant or
beneficiary, nor shall any Participant or beneficiary have any right to
alienate, anticipate, commute, pledge, encumber or assign any of the benefits or
payments or proceeds which he or she may expect to receive, contingently or
otherwise under the Plan.

 

11.3 Limitation of Participants’ Rights

 

Nothing contained in the Plan shall confer upon any person a right to be
employed or to continue in the employ of the Employer, or interfere in any way
with the right of the Employer to terminate the employment of a Participant in
the Plan at any time, with or without cause.

 

11.4 Participants Bound

 

Any action with respect to the Plan taken by the Employee Benefits Committee,
the Employer or the Trustee or any action authorized by or taken at the
direction of the Employee Benefits Committee, the Employee Benefits Committee,
the Employer or the Trustee shall be conclusive upon all Participants and
beneficiaries entitled to benefits under the Plan.

 

11.5 Taxes

 

(a)                                  It is the intention of the Company that
this Plan comply with the requirements of Section 409A of the Code and any
guidance issued thereunder, and the Plan shall be interpreted, operated and
administered accordingly.  If, at the time of a Participant’s Separation from
Service, the Participant is a “specified employee” or “key employee” of a public
company, within the meaning of Section 409A of the Code, payments under this
Plan will be delayed (or will not be made in the case of a lump sum payment)
until the earlier of the date that is six months following the Participant’s
Separation from Service or, the Participant date of death, at which time all
delayed payments will be paid and installment payments will be payable
thereafter as if the six month delay had not occurred.  Notwithstanding anything
in this Plan to the contrary, the Company does not guarantee the tax treatment
of any payments or benefits under this Plan, whether pursuant to the Code,
federal, state or local tax laws or regulations.

 

(b)                                  All federal, state or local taxes that the
Employee Benefits Committee determines are required to be withheld from any
payments made under the terms to the Plan shall be withheld.

 

8

--------------------------------------------------------------------------------


 

11.6 Receipt and Release

 

Any payment to any Participant or beneficiary in accordance with the provisions
of the Plan shall, to the extent thereof, be in full satisfaction of all claims
against the Employer, the Company and the Trustee under the Plan, and the
Company may require such Participant or beneficiary, as a condition precedent to
such payment, to execute a receipt and release to such effect.

 

If any Participant or beneficiary is determined by the Company to be incompetent
by reason of physical or mental disability (including minority) to give a valid
receipt and release, the Company may cause the payment or payments becoming due
to such person to be made to another person for his or her benefit without
responsibility on the part of the Company, the Employer or the Trustee to follow
the application of such funds.

 

A signed release must be returned to the Company no sooner than the
Participant’s date of termination, but no later than 5:00 p.m. on the 60th day
following receipt of the release or the Participant shall irrevocably lose the
opportunity to receive any payments under the Plan.

 

11.7 Governing Law

 

The Plan shall be construed, administered, and governed in all respects under
and by the laws of the state of New York, without effect to conflicts of laws
provisions thereof that would direct the application of the law of any other
state. If any provision shall be held by a court of competent jurisdiction to be
invalid or unenforceable, the remaining provisions hereof shall continue to be
fully effective.

 

11.8 Headings and Subheadings

 

Headings and subheadings in this Plan are inserted for convenience only and are
not to be considered in the construction of the provisions hereof.

 

11.9 Offset to Benefits

 

The Company shall have the right to offset amounts payable to a Participant
under the Plan to reimburse the Company for liabilities or obligations of the
Participant to the Company incurred in the ordinary course of business between
the Company and the Participant, provided, that, the entire amount of the offset
in any of the Company’s fiscal years does not exceed $5,000 and the offset is
made at the same time and in the same amount as the debt otherwise would have
been due and collected from the Participant.

 

Travelport Americas, LLC

 

 

By:

/s/ Jo-Anne Kruse

 

 

 

 

Name:

Jo-Anne Kruse

 

 

 

 

Title:

EVP, HR

 

 

 

 

Date:

12/31/08

 

 

9

--------------------------------------------------------------------------------
